EXHIBIT 10.5.1

 

EXHIBIT A

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
AND APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF CORPORATE
COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.

 

Original Issue Date: February [*], 2018

 

$[*]

 

CONVERTIBLE NOTE

 

THIS CONVERTIBLE NOTE is one of a series of duly authorized and validly issued
Convertible Notes of CURE Pharmaceutical Holding Corp., a Nevada corporation
(the “Company”), having its principal place of business at 1620 Beacon Place,
Oxnard, California 93033 (this Note, the “Note” and, collectively with the other
Notes of such series, the “Notes”).

 

FOR VALUE RECEIVED, the Company promises to pay to [*] or its registered assigns
(the “Holder”), or shall have paid pursuant to the terms hereunder, the
principal amount of $[*] together with interest thereon on November 30, 2018
(the “Maturity Date”) or such earlier date as this Note is required or permitted
to be repaid as provided hereunder. This Note shall bear interest in accordance
with Section 2. This Note is subject to the following additional provisions:

 

Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Note, (a) capitalized terms not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement and (b) the
following terms shall have the following meanings:

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof, (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement, (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered, (d)
the Company or any Significant Subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 calendar days after such appointment, (e) the
Company or any Significant Subsidiary thereof makes a general assignment for the
benefit of creditors, (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
limited liability company or other action for the purpose of effecting any of
the foregoing.

 

  1

   



 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Buy-In” shall have the meaning set forth in Section 4(d)(vi).

 

“Common Stock” means shares of the Company’s common stock, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Note in accordance with the terms hereof.

 

“Purchase Agreement” means the Securities Purchase Agreement, dated as of
February o, 2018, by and among the Company and the Holders signatory thereto, as
amended, modified or supplemented from time to time in accordance with its
terms.

 

“Qualified Offering” means the Company’s next bona fide sale of its preferred
stock or Common Stock in excess of $4,000,000 in gross proceeds, in one
transaction or a series of related transactions, which offering definitively
sets a price per share of the Company’s Common Stock or preferred stock and
enables the Company to list its common stock on a national securities exchange.

 

“Securities Act” shall have the meaning set forth in the preamble legend to this
Note.

 

“Share Delivery Date” means, subject to Sections 4(d)), five (5) Business Days
after the applicable Conversion Date.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock (or an equivalent thereof) is listed or quoted for trading on the
date in question: the NYSE American, the Nasdaq Capital Market, the Nasdaq
Global Market, the New York Stock Exchange, the OTCQB or the Pink OTC Markets
(or any successors to any of the foregoing).

 

Section 2. Interest; Prepayment. The Company acknowledges and agrees that this
Note shall bear interest at a rate of nine percent (9%) per annum, to be paid
quarterly in cash on the last Trading Day of each fiscal quarter starting with
June 30, 2018. Regularly scheduled interest payments shall be made on this Note.
All payments hereunder will be paid to the Person in whose name this Note is
registered on the records of the Company regarding registration and transfers of
this Note (the “Note Register”). At the discretion of the Company, the Principal
Amount and unpaid accrued interest of this Note may be prepaid at anytime,
provided that written notice is provided to the Holder at least fifteen (15)
days in advance of the prepayment.

 

  2

   



 

Section 3. Registration of Transfers and Exchanges.

 

a) Different Denominations. This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations, as requested by
the Holder surrendering the same; provided, that the minimum principal amount of
any replacement Note shall be $25,000.00. No service charge will be payable for
such registration of transfer or exchange.

 

b) Investment Representations. This Note has been issued subject to certain
investment representations of the original Holder set forth in the Purchase
Agreement and may be transferred or exchanged only in compliance with the
Purchase Agreement and applicable federal and state securities laws and
regulations to successor Holders who provide the same investment representations
to the Company.

 

c) Reliance on Note Register. Prior to due presentment for transfer to the
Company of this Note, the Company and any agent of the Company may treat the
Person in whose name this Note is duly registered on the Note Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.

 

Section 4. Conversion.

 

a) Optional Conversion. At any time after June 30, 2018 until the Maturity Date,
the outstanding principal amount of this Note (the “Principal Amount”), plus all
accrued but unpaid interest shall be convertible at the option of the Holder, in
whole or in part, into shares of Common Stock, at any time and from time to time
(the “Optional Conversion”), at a price per share equal to the average closing
price of the Company’s Common Stock on the OTC Markets for the five consecutive
trading days prior to the delivery of the Notice of Conversion, defined below,
(the “Optional Conversion Price”). Holder shall effect any Optional Conversion
by delivering to the Company a Notice of Conversion, the form of which is
attached hereto as Annex A (each, a “Notice of Conversion”), specifying therein,
among other things, the date on which such Optional Conversion shall be effected
(such date, the “Optional Conversion Date”). If no Optional Conversion Date is
specified in a Notice of Conversion, the Optional Conversion Date shall be the
date that such Notice of Conversion is deemed delivered hereunder. To effect
conversions hereunder, the Holder shall be required to physically surrender this
Note to the Company. The Company may deliver an objection to any Notice of
Conversion within two (2) Business Days of delivery of such Notice of
Conversion.

 

b) Mandatory Conversion. If on or prior to the Maturity Date, the Company
consummates its Qualified Offering, the entire Principal Amount of this Note
shall be automatically converted into shares of Common Stock (the “Mandatory
Conversion” and together with the Optional Conversion, the “Conversion”) at a
price per share equal to 75% of the price of the Qualified Offering (the
“Mandatory Conversion Price” together with Optional Conversion Price, the
“Conversion Price”).

 

  3

   



 

c) Adjustments to Conversion Price.

 

i. In the event the Company (i) subdivides outstanding Common Stock into a
larger number of Common Stock, (ii) combines (including by way of a reverse
split) outstanding Common Stock into a smaller number of Common Stock or (iii)
issues, in the event of a reclassification of Common Stock, any Common Stock of
the Company, then the Conversion Price shall be adjusted by multiplying the
Conversion Price by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately before such event, and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to this Section shall
become effective immediately after the record date for the determination of
members entitled to receive such distribution and shall become effective
immediately after the effective date in the case of a subdivision, combination
or re-classification.

 

ii. If at any time or from time to time after the issuance date of this Note
there shall be a capital reorganization of the Company (other than by way of a
stock split or combination of shares or stock dividends or distributions, or a
reclassification, exchange or substitution of shares), or a merger or
consolidation of the Company with or into another corporation where the holders
of the Company’s outstanding voting securities prior to such merger or
consolidation do not own over fifty percent (50%) of the outstanding voting
securities of the merged or consolidated entity, immediately after such merger
or consolidation, or the sale of all or substantially all of the Company’s
properties or assets to any other person (an “Organic Change”), then as a part
of such Organic Change an appropriate revision to the conversion price shall be
made if necessary and provision shall be made if necessary (by adjustments of
the conversion price or otherwise) so that, upon any subsequent conversion of
this Note, the Holder shall have the right to receive, in lieu of Conversion
Shares, the kind and amount of shares of stock and other securities or property
of the Company or any successor corporation resulting from the Organic Change.
In any such case, appropriate adjustment shall be made in the application of the
provisions of Section 4(a) with respect to the rights of the Holder after the
Organic Change to the end that the provisions of Section 4(a) (including any
adjustment in the conversion price then in effect and the number of shares of
stock or other securities deliverable upon conversion of this Note) shall be
applied after that event in as nearly an equivalent manner as may be
practicable.

 

d) Mechanics of Conversion.

 

i. Conversion Shares Issuable Upon Conversion of Principal Amount. The number of
Conversion Shares issuable upon a Conversion hereunder shall be determined by
the quotient obtained by dividing (x) the Principal Amount by (y) the Conversion
Price.

 

  4

   



 

ii. Mechanics of Optional Conversion. In connection with an Optional Conversion
by the Holder, the Holder shall provide the Company the Notice of Conversion.
Upon receipt from the Holder, this Note shall automatically, and without any
further action on the part of the Holder and whether or not the Note is
surrendered to the Company, be converted into shares of Common Stock at the
Optional Conversion Price. The Company shall not be obligated to issue
certificates evidencing the shares of Common Stock issuable upon such conversion
unless this Note is either delivered to the Company or the Holder notifies the
Company that this Note been lost, stolen or destroyed and executes an agreement
satisfactory to the Company to indemnify the Company from any loss incurred by
it in connection with such loss, theft or destruction. Upon receipt by the
Company of this Note or an agreement satisfactory to the Company to indemnify
the Company from any loss incurred by it in connection with such loss, theft or
destruction, the Company at its expense shall, as soon as practicable
thereafter, issue and deliver at such office to such Holder, or to the nominee
or nominees of such Holder, a certificate or certificates for the shares of
Common Stock to which such Holder shall be entitled as aforesaid. Such Optional
Conversion shall be deemed to have been upon the date specified in the Notice of
Conversion, and the person or persons entitled to receive the shares of Common
Stock issuable upon such conversion shall be treated for all purposes as the
record holder or holders of such Common Stock as of such date. Notwithstanding
the foregoing, if the Company’s transfer agent is participating in the DTC Fast
Automated Securities Transfer Program, the Company may credit such aggregate
number of shares of Common Stock to which the Holder shall be entitled pursuant
to such conversion to the Holder’s or its designee’s balance account with DTC
through its Deposit/Withdrawal at custodian system.

 

iii. Mechanics of Mandatory Conversion. Upon a Mandatory Conversion, the
Principal Amount shall automatically, and without any further action on the part
of the Holder and whether or not the Note is surrendered to the Company, be
converted into shares of Common Stock at the Mandatory Conversion Price on the
consummation of the Qualified Offering (the “Mandatory Conversion Date” and
together with the Optional Conversion Date, the “Conversion Date”). The Company
shall not be obligated to issue certificates evidencing the shares of Common
Stock issuable upon such mandatory conversion unless this Note is either
delivered to the Company or the Holder notifies the Company that this Note been
lost, stolen or destroyed and executes an agreement satisfactory to the Company
to indemnify the Company from any loss incurred by it in connection with such
loss, theft or destruction. Upon receipt by the Company of this Note or an
agreement satisfactory to the Company to indemnify the Company from any loss
incurred by it in connection with such loss, theft or destruction, the Company
at its expense shall, as soon as practicable thereafter, issue and deliver at
such office to such Holder, or to the nominee or nominees of such Holder, a
certificate or certificates for the shares of Common Stock to which such Holder
shall be entitled as aforesaid. Such conversion shall be deemed to have been
upon the completion of the Qualified Offering, and the person or persons
entitled to receive the shares of Common Stock issuable upon such conversion
shall be treated for all purposes as the record holder or holders of such shares
of Common Stock as of such date. Notwithstanding the foregoing, if the Company’s
transfer agent is participating in the DTC Fast Automated Securities Transfer
Program, the Company may credit such aggregate number of shares of Common Stock
to which the Holder shall be entitled pursuant to such conversion to the
Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at custodian system.

 

iv. Failure to Deliver Certificates. Except in the case of a Mandatory
Conversion, in the case a Notice of Conversion is issued by the Holder to the
Company, and such certificate or certificates are not delivered to or as
directed by the applicable Holder by the Share Delivery Date, the Holder shall
be entitled to elect by written notice to the Company at any time on or before
its receipt of such certificate or certificates, to rescind such Conversion, in
which event the Company shall promptly return to the Holder any original Note
delivered to the Company and the Holder shall promptly return to the Company the
Common Stock certificates issued to such Holder pursuant to the rescinded Notice
of Conversion.

 

  5

   



 

v. Obligation Absolute; Partial Liquidated Damages. The Company’s obligations to
issue the Conversion Shares upon conversion of this Note in accordance with the
terms hereof are absolute and unconditional, irrespective of any action or
inaction by the Holder to enforce the same, any waiver or consent with respect
to any provision hereof, the recovery of any judgment against any Person or any
action to enforce the same, or any setoff, counterclaim, recoupment, limitation
or termination, or any breach or alleged breach by the Holder or any other
Person of any obligation to the Company or any violation or alleged violation of
law by the Holder or any other Person, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
Holder in connection with the issuance of such Conversion Shares; provided,
however, that such delivery shall not operate as a waiver by the Company of any
such action the Company may have against the Holder. Nothing herein shall limit
a Holder’s right to pursue actual damages or declare an Event of Default (as
defined below) pursuant to Section 6 hereof for the Company’s failure to deliver
Conversion Shares within the period specified herein and the Holder shall have
the right to pursue all remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit the Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law.

 

vi. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Mandatory Conversion. In addition to any other rights available to the Holder,
if the Company fails for any reason to deliver to the Holder such certificate or
certificates by the Share Delivery Date, and if after such Share Delivery Date
the Holder is required by its brokerage firm to purchase (in an open market
transaction or otherwise), or the Holder’s brokerage firm otherwise purchases,
shares of Common Stock, to deliver in satisfaction of a sale by the Holder of
the Conversion Shares which the Holder was entitled to receive upon the
conversion relating to such Share Delivery Date (a “Buy-In”), then the Company
shall (A) pay in cash to the Holder (in addition to any other remedies available
to or elected by the Holder) the amount, if any, by which (x) the Holder’s total
purchase price (including any brokerage commissions) for the shares of Common
Stock so purchased exceeds (y) the product of (1) the aggregate number of shares
of Common Stock that the Holder was entitled to receive from the conversion at
issue multiplied by (2) the actual sale price at which the sell order giving
rise to such purchase obligation was executed (including any brokerage
commissions) and (B) at the option of the Holder, either reissue (if
surrendered) this Note in a principal amount equal to the principal amount of
the attempted conversion (in which case such conversion shall be deemed
rescinded) or deliver to the Holder the number of shares of Common Stock that
would have been issued if the Company had timely complied with its delivery
requirements under Sections 4(d)(i) and (ii). For example, if the Holder
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of this Note with respect
to which the actual sale price of the Conversion Shares (including any brokerage
commissions) giving rise to such purchase obligation was a total of $10,000
under clause of the immediately preceding sentence, the Company shall be
required to pay the Holder $1,000. The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In
and, upon request of the Company, evidence of the amount of such loss. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
conversion of this Note as required pursuant to the terms hereof.

 

  6

   



 

vii. Fractional Common Shares. No fractional shares of Common Stock shall be
issued upon the conversion of this Note. As to any fraction of a share which the
Holder would otherwise be entitled to purchase upon such conversion, the Company
shall at its election, either pay a cash adjustment in respect of such final
fraction in an amount equal to such fraction multiplied by the Conversion Price
or round up to the next whole share of Common Stock.

 

Section 5. Covenants. Until the latest of the time that (i) the Notes have been
converted or (ii) the Warrants have expired or exercised, the Company shall
maintain the following convenants:

 

(a) The Company shall submit an application to a national securities exchange
before the earlier of (i) March 31, 2018 and (ii) five Business Days after the
Form 10-K for the year ending December 31, 2018 is filed with the SEC;

 

(b) The Company shall not:

 

(i) amend its charter documents, including, without limitation, its certificate
of incorporation and bylaws, in any manner that materially and adversely affects
any rights of the Holder;

 

(ii) pay cash dividends or any distributions on any equity securities of the
Company;

 

(iii) enter into any transaction with any Affiliate of the Company which would
be required to be disclosed in any public filing with the SEC, unless such
transaction is made on an arm’s-length basis and expressly approved by a
majority of the disinterested directors of the Company (even if less than a
quorum otherwise required for board approval); or

 

(iv) offer more than $6,000,000 by the Company on the terms of the Purchase
Agreement, this Note or the Warrant;

 

(v) pledge the Company’s assets for any Indebtedness;

 

(vi) issue any Indebtedness other than (A) in the ordinary course of business,
(B) in connection with the Notes, (C) any Indebtedness in the connection with an
acquisition of a business operating in the Company’s scope of business and (D)
up to $2,000,000 in Indebtedness to pharmaceutical companies, provided such
Indebtedness shall not have any registration rights.

 

Section 6. Events of Default.

 

a) “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 

i. any default in the payment of (A) the principal amount of any Note or (B)
interest, liquidated damages and other amounts owing to a Holder on any Note, as
and when the same shall become due and payable (whether on a Conversion Date or
the Maturity Date or by acceleration or otherwise) which default, solely in the
case of an interest payment or other default under clause (B) above, is not
cured within fifteen (15) Trading Days;

 

  7

   



 

ii. the Company shall fail to observe or perform any other material covenant or
agreement contained in the Notes which failure is not cured, if possible to
cure, within the earlier to occur of (A) fifteen (15) Trading Days after notice
of such failure sent by the Holder or by any other Holder to the Company and
thirty (30) Trading Days after receipt of written notice thereof;

 

iii. any material representation or warranty made in this Note or any other
Transaction Documents shall be untrue or incorrect in any material respect as of
the date when made that would cause a Material Adverse Effect;

 

iv. the Company or any Significant Subsidiary (as such term is defined in Rule
1-02(w) of Regulation S-X) shall be subject to a bankruptcy event; or

 

v. following the date the Company initially becomes a reporting company pursuant
to the Exchange Act and its shares of Common Stock are listed on a Trading
Market, the Common Stock shall subsequently not be eligible for listing or
quotation for trading on a Trading Market and shall not be eligible to resume
listing or quotation for trading thereon within ten (10) Trading Days.

 

b) Remedies Upon Event of Default. If any Event of Default occurs and is
continuing before the Maturity Date, the outstanding principal amount of this
Note, plus liquidated damages, interest and other amounts owing in respect
thereof through the date of acceleration, shall become, at the Holder’s
election, immediately due and payable in cash. Commencing fifteen (15) Trading
Days after the occurrence of any Event of Default that results in the eventual
acceleration of this Note, the Principal Amount on this Note shall increase ten
percent (10%). Upon the payment in full, the Holder shall promptly surrender
this Note to or as directed by the Company. In connection with such acceleration
described herein, the Holder need not provide, and the Company hereby waives,
any presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such acceleration may be rescinded and annulled by Holder at any
time prior to payment hereunder and the Holder shall have all rights as a holder
of the Note until such time, if any, as the Holder receives full payment
pursuant to this Section 6(b). No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon. If this Note
is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note the Company shall be obligated and pay reasonable attorneys’ fees in
connection with such collection, enforcement or action.

 

Section 7. Miscellaneous.

 

  8

   



 

a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by e-mail, or sent by
a nationally recognized overnight courier service, addressed to the Company, at
the address set forth above, or such other e-mail address, or address as the
Company may specify for such purposes by notice to the Holder delivered in
accordance with this Section 7(a). Any and all notices or other communications
or deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by e-mail, or sent by a nationally recognized overnight
courier service addressed to each Holder at the e-mail address, or address of
the Holder appearing on the signature pages attached to the Purchase Agreement.
Any notice or other communication or deliveries hereunder shall be deemed given
and effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via e-mail at the email address set forth on the
signature pages attached to the Purchase Agreement prior to 5:30 p.m. (New York
City time) on any date, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via e-mail at the
e-mail address set forth on the signature pages attached to the Purchase
Agreement on a day that is not a Trading Day or later than 5:30 p.m. (New York
City time) on any Trading Day, (iii) the second Trading Day following the date
of mailing, if sent by U.S. nationally recognized overnight courier service or
(iv) upon actual receipt by the party to whom such notice is required to be
given.

 

b) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, liquidated damages and accrued
interest, as applicable, on this Note at the time, place, and rate, and in the
coin or currency, herein prescribed. This Note is a direct debt obligation of
the Company.

 

c) Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed, but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, reasonably satisfactory to the Company.

 

d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflict of laws thereof. Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable law. Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.
If any party shall commence an action or proceeding to enforce any provisions of
this Note, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorney’s fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

 

  9

   



 

e) Waiver. Any waiver by the Company or the Holder of a breach of any provision
of this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
The failure of the Company or the Holder to insist upon strict adherence to any
term of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note on any other occasion. Any waiver by
the Company or the Holder must be in writing.

 

f) Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this Note, and the Company (to the
extent it may lawfully do so) hereby expressly waives all benefits or advantage
of any such law, and covenants that it will not, by resort to any such law,
hinder, delay or impede the execution of any power herein granted to the Holder,
but will suffer and permit the execution of every such as though no such law has
been enacted.

 

g) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

 

h) Amendment. This Note may be modified or amended or the provisions hereof
waived in accordance with the Purchase Agreement.

 

  10

   



 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

 



  CURE Pharmaceutical Holding Corp            By:

 

Name:

 Robert Davidson     Title: Chief Executive Officer          



 



  11

   



 

ANNEX A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert the principal under the Convertible
Note due November 30, 2018 (the “Note”) of CURE Pharmaceutical Holding Corp , a
Nevada corporation (the “Company”), into shares of Common Stock of the Company
according to the conditions hereof, as of the date written below. If shares of
Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any. Capitalized
terms used but not defined herein shall have the meaning ascribed to such term
in the Note.

 

Conversion Price:
$                                                                                          
       

 

Date to Effect Conversion: _____________________________________

 

Principal Amount to be Converted: _______________________________

 

Number of shares of Common Stock to be issued: ____________________

 

Cash to be paid to Holder: _____________________________________

 

Signature: _________________________________________________

 

Name: ____________________________________________________

 

Address for Delivery of Common Share Certificates: _________________

 

Or

 

DWAC Instructions: ________________________________________

 

Broker No: ________________________________________________

 

Account No: ______________________________________________

 

 



12



 